Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Benjamin Shannon Rhodes, Appellant                    Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 17976).
No. 06-12-00144-CR        v.                          Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Benjamin Shannon Rhodes, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 30, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk